Citation Nr: 1414220	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to a rating in excess of 20 percent for the service-connected lumbosacral disc disease with bulging discs and foraminal stenosis prior to June 3, 2010.

2. Entitlement to a rating in excess of 40 percent for the service-connected lumbosacral disc disease with bulging discs and foraminal stenosis.

3. Entitlement to a rating in excess of 20 percent for the service-connected cervical myelopathy, status post discectomy and fusion.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from December 1990 to May 1991, from February 2003 to November 2003 and from October 2006 to February 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the RO.

In January 2011, the RO increased the ratings for the service-connected lumbosacral disc disease with bulging discs and foraminal stenosis to 40 percent, effective on June 3, 2010 (date of the VA examination).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of a rating in excess of 40 percent for the service-connected lumbosacral disc disease with bulging discs and foraminal stenosis and a rating in excess of 20 percent for the service-connected cervical myelopathy, status post discectomy and fusion are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The symptoms of the service-connected lumbosacral disc disease with bulging discs and foraminal stenosis are shown to have been productive of a disability picture manifested by a functional loss due to pain that more nearly approximated that the of forward flexion of the thoracolumbar spine restricted to 30 degrees or less for the period of the appeal prior to June 3, 2010.  


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for the service-connected lumbosacral disc disease with bulging discs and foraminal stenosis for the period of the appeal prior to June 3, 2010 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

Additionally, the notice letter contained an explanation of the general rating criteria relevant to his spine disabilities and advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

Hence, the August 2008 letter meets the Pelegrini's content of notice requirements as well as the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file (including the Virtual VA electronic claims) include VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any defect is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO evaluated the Veteran's lumbar spine disability under diagnostic codes (DC) 5242 the criteria for evaluating degenerative arthritis of the spine.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months s.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


Factual Background 

The Veteran's claim for increased ratings for his lumbar spine disability was received in July 2008.  In the appealed rating decision, the RO increased the rating for the lumbar spine disability to 20 percent, effective on July 28, 2008 (date the claim for increase was received).  

In a January 2011 rating decision, the RO increased the rating for the lumbar spine disability to 40 percent, effective on June 3, 2010.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for increased ratings for the lumbar spine disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The March 2008 report of VA examination noted the Veteran's complaint of constant, daily low back pain that varied in intensity between sharp and dull achy. Additionally, he complained of fatigue, decreased motion, stiffness, weakness and spasms. He also reported having an associated numb, throbbing, tingling radiating pain down his left leg to his big toe.

Getting out of the bed in the mornings and prolonged standing aggravated the Veteran's pain, and medication and rest alleviated the pain. He reported no incapacitating episodes of disc disease in the past year. He was able to walk further than a quarter but less than a full mile.

Objectively, the Veteran was noted to have spasm, guarding, pain with motion and tenderness of the sacrospinalis; however, it was not severe enough to result in abnormal gait or spinal contour. Neurological examination was unremarkable and there was no thoracolumbar spine ankylosis.

The thoracolumbar spine range of motion was as follows: forward flexion to 80 degrees (with pain beginning at 60 degrees), extension to 25 degrees (with pain beginning at 20 degrees), rotation to 30 degrees, bilaterally (with pain beginning at 25 degrees) and lateral flexion to 30 degrees, bilaterally (with pain beginning at 25 degrees). There was not additional loss of motion on repetitive use.    

The December 2008 report of VA examination documented the Veteran's complaint of constant, severe, sharp low back pain that radiated down the right buttock into leg down to ankle. He reported having no incapacitating episodes of disc disease in the past year. He stated that he was unable to walk more than a few yards.

Objectively, the Veteran had guarding, pain with motion and tenderness of the sacrospinalis; however, it was not severe enough to result in abnormal gait or abnormal spinal contour. He demonstrated some sensory impairment in the left lower extremity (sensory deficit from T8 down affecting entire left leg); otherwise, neurological examination was unremarkable, and there was no thoracolumbar spine ankylosis.

The thoracolumbar spine range of motion was as follows: forward flexion to 30 degrees, extension to 15 degrees, rotation to 25 degrees bilaterally and lateral flexion to 15 degrees bilaterally. There was not additional loss of motion on repetitive use. 

The June 2009 report of VA examination reflects the Veteran's complaint of extreme difficulty sitting, prolonged standing or engaging in any sort of physical activity. He reported continued subjective numbness and weakness in his left lower extremity. He had no medically prescribed incapacitating episodes of lumbar spine disc disease in the past year.

Objectively, he ambulated with a rolling walker and appeared to have a stiff gait. The thoracolumbar spine range of motion was as follows: forward flexion to 10 to 20 degrees (he was reluctant to move further because of pain and pressure on his low back), extension to 20 degrees, rotation to 10 degrees bilaterally and lateral flexion to 10 degrees bilaterally. There was not additional loss of motion on repetitive use. 

The Veteran had subjective numbness in his left lower extremity; however, he had intact sensation objectively to nonfilament testing, discriminative touch, fine touch as well as proprioception for his bilateral upper and lower extremities.

The June 2010 report of VA examination documented the Veteran's complaint of limitation in walking (can only walk 50 yards) and falls due to his lumbar spine disability. He reported experiencing stiffness, fatigue, spasms, decreased motion, paresthesia and numbness. He also complained of associated spine, leg and foot weakness.

The Veteran complained of having a constant, moderate pain that was exacerbated by physical activity and stress and relieved by medication. During flare-ups of pain he reportedly could not function (including inability to bend or lift) and needed his wife's assistance with dressing. He reported that he experienced incapacitating episodes of lumbar spine disability for 30 days over the past 12 months. He had a numbness and pain on the left side.

Objectively, there was evidence of radiating pain on movement from the lower back to bilateral posterior legs. Muscle spasm produced an abnormal gait and was present with repetitive motion testing. There was tenderness upon palpation of the lumbar spine and sacrum. Spinal contour was not preserved due to tenderness. 

There was no guarding of movement and examination did not reveal any weakness. Muscle tone and musculature was normal. There was no ankylosis.

The thoracolumbar spine range of motion was as follows: forward flexion to 30 (with pain at 20 degrees), extension to 0 degrees, rotation to 10 degrees bilaterally (with pain at 7 degrees), right lateral flexion to 10 degrees (with pain at 5 degrees) and left lateral flexion to 8 degrees (with pain at 5 degrees). Joint function of the spine was additionally limited by pain, fatigue, weakness and lack of endurance after repetitive use.

The June 2010 report of VA examination reflects the Veteran's complaint of constant, moderate lumbar spine pain described as "[feeling] like someone put their foot in me." He reported that the pain radiated from the lumbar spine down into his right leg and ended in his posterior calf. He described the radiating pain as aching type pain that fades over time. 

There were no reported incapacitating episodes of spine disease. He reported that he could walk farther than a quarter but less than 1 mile.

Objectively, there was no thoracolumbar spine ankylosis. The Veteran demonstrated spasm, guarding and pain with motion; however, they were not severe enough to result in abnormal gait or abnormal spinal contour.

Neurological examination was unremarkable. The thoracolumbar spine range of motion was as follows: forward flexion to 40 (with pain throughout), extension to 15 degrees (with pain throughout), rotation to 20 degrees bilaterally and lateral flexion to 20 degrees bilaterally. There was not additional loss of motion on repetitive use.


Analysis
 
The Board finds that the medical and lay evidence reflects that the service-connected lumbar spine disability warrants increase to 40 percent rating prior to June 3, 2010.  

In light of the Veteran's consistent reports of painful motion and the multiple examinations documenting limitation of forward flexion to 30 degrees or less, the Board finds that the Veteran's thoracolumbar spine disability most closely resembled  the functional equivalent of forward flexion of the thoracolumbar spine restricted to 30 degrees or less.  

Therefore, given the credible lay assertions, his service-connected disc disease with bulging discs and foraminal stenosis warrants 40 percent rating.   

To the extent that the Veteran claims entitlement to separate ratings for associated neurologic abnormalities, the Board notes that, after he was assigned separate ratings for left sciatic peripheral nerve neuropathy and erectile dysfunction, he did not appeal the assigned disability ratings. 



ORDER

An increased rating of 40 percent for the service-connected lumbosacral disc disease with bulging discs and foraminal stenosis, prior to June 3, 2010, subject to the regulations governing the payment of monetary awards.



REMAND

As to the claims for a rating in excess of 40 percent for lumbosacral disc disease with bulging discs and foraminal stenosis and a rating in excess of 20 percent for cervical myelopathy, status post discectomy and fusion, the Veteran essentially claims a worsening of symptoms related to these disabilities. 

He was last afforded VA examinations specifically addressing these disabilities in June 2011. 

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Therefore, the Board finds that a current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected lumbosacral disc disease with bulging discs and foraminal stenosis and cervical myelopathy, status post discectomy and fusion.

Any outstanding treatment records also should be obtained and associated with the record.  

Accordingly, these remaining matters are REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to have him identify all treatment received for his service-connected back disabilities since June 2011.  Based on his response, the RO should obtain copies of all outstanding records from any identified health care provider.  

2. The RO then should have the Veteran scheduled for a VA examination to evaluate the current severity and manifestations of the service-connected cervical and lumbosacral spine disabilities. All tests and studies, to include range of motion testing, must be conducted. 

The examiner should provide an accurate and fully descriptive assessment of the Veteran's cervical and lumbar spine disabilities, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner must provide a complete rationale for all the findings and opinions.  

3. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


